DETAILED ACTION
Response to Arguments
Applicant's arguments filed 10/17/2022 have been fully considered but they are not persuasive. 
With respect to claim 1, the applicant argues that the prior art does not teach the newly added claim limitation “a shape of an end of the tooth on an inner side of the end in the radial direction is asymmetrical…”. This argument is not persuasive because the term “on an inner side” is broad and still covers the prior art structure. Even if interpreted as being in the circled area of figure 4 in the arguments made by the applicant, the inner side of the end of the prior art structure is clearly asymmetrical in the radial direction.
The arguments with respect claims 13-14 are moot in view of new grounds of rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, 9, and 11-12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Williams et al. (US 2002/0135255).
In re claim 1, Williams, in figures 1-8, discloses a stator (114) disposed outside a rotor (116) of an electric motor, the stator comprising: four split cores (any four of the shown cores 120,126 meet this limitation) arranged in a circumferential direction about a rotation axis of the rotor, the split cores each including a tooth (130), and a yoke (128) including a pair of joint parts (see figure below) each having a length from the tooth toward an outer side in a radial direction of the stator, wherein in a plane perpendicular to the rotation axis of the rotor, a shape of an end of the tooth on an inner side of the end in the radial direction is asymmetrical (as seen in the figures, including figure 4 below), and an angle Θ1 (degrees) formed by a side surface of the tooth and a side surface of the yoke on an inner side of the yoke in the radial direction of the stator satisfies 90 degrees < Θ1 < 180 degrees (the angles of the shown structure clearly meet the claimed angle range).

    PNG
    media_image1.png
    336
    360
    media_image1.png
    Greyscale
 
In re claim 5, Williams, in figures 1-8, discloses the tooth and the pair of joint parts form a Y shape in the plane (as seen in figure 4 above).
In re claim 6, Williams, in figures 1-8, discloses that the yoke includes a pair of back yokes each having a length from a corresponding one of the pair of joint parts toward an inner side in the radial direction (as seen in figure 4 above).
In re claim 9, Williams, in figures 1-8, discloses that the rotor disposed inside the stator (as seen in figure 3).
In re claim 11, Williams, in figures 1-8, discloses a frame (112) covering the stator.
In re claim 12, Williams, in figures 1-8, discloses that a space (see space in figure 4 above) exists between the yoke and the frame.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 2002/0135255) in view of Kolomeitsev et al. (US 2004/0189136).
In re claim 2, Williams teaches the claimed invention including the windings except for the insulator. Kolomeitsev however teaches an insulator (206) at least one winding wound around the insulator, wherein the insulator including a pair of first portions (212) disposed on both sides of the tooth and extending in a direction perpendicular to the radial direction in the plane, and a pair of second portions (208, 210) insulating the side surface of the yoke and the side surface of -3-Attorney Docket No. 129I_088_TN the tooth. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the insulator as taught by Kolomeitsev in the device of Williams to provide further insulation for the windings.
In re claim 3, Kolomeitsev teaches that the stator satisfies α2 > α1 where α1 is an angle formed by two straight lines passing through the rotation axis and both ends of the end of the tooth in the direction perpendicular to the radial direction in the plane, and α2 is an angle formed by two straight lines passing through the rotation axis and both ends of the pair of first portions in the direction perpendicular to the radial direction in the plane (this structure is shown in figure 10).
In re claim 4, Williams teaches the claimed invention including the windings except for the insulator. Kolomeitsev however teaches an insulator (206) at least one winding wound around the insulator, wherein the insulator including a first portion disposed on each of both sides of the tooth, and extending in a direction perpendicular to the radial direction in the plane, and a second portion insulating the side surface of the yoke and the side surface of the tooth, wherein the stator satisfies t2>t1 where t1 is a minimum thickness of the second portion in a direction along a straight line passing through a center of the winding abutting against the second portion and a contact point between the second portion and the winding abutting against the second portion in the plane, and t2 is a maximum thickness of the first portion in a direction along a straight line passing through a center of the winding abutting against the first portion and a contact point between the first portion and the winding abutting against the first portion in the plane (this can clearly be seen in figure 10 of Kolomeitsev). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the insulator as taught by Kolomeitsev in the device of Williams to provide further insulation for the windings.
In re claim 15, Williams teaches the claimed invention including the windings except for the insulator. Kolomeitsev however teaches an insulator (206) insulating the tooth and the yoke. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the insulator as taught by Kolomeitsev in the device of Williams to provide further insulation for the windings. The claimed Θ2 angle relationship is inherently met because the angle of the insulator is the same as the angle Θ1 of the tooth and yoke structure discussed in claim 1 above.
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 2002/0135255) in view of Kolomeitsev et al. (US 2004/0189136) and Fujii et al. (US 2007/0252487).
In re claim 7, Williams/Kolomeitsev teach the claimed invention except for the position sensor. Fujii however teaches a position sensor (71) disposed adjacent to the tooth in the circumferential direction (at 62a3, see figure 2 for best view) and to detect a magnetic field emanating from the rotor (inherent function of the shown structure). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a position sensor as taught by Fujii in the device of Williams/Kolomeitsef to provide position sensing without the extra circuitry and processing needed for sensorless position sensing.
In re claim 8, Williams/Kolomeitsev/Fujii teach that the position sensor is fixed by the insulator (in the combined device the position sensor is between the insulator portions and is thus fixed by the insulator).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 2002/0135255) in view of Brigham (US 4021879).
In re claim 13, Williams teaches the electric motor but does not teach using the motor in a vacuum cleaner. Brigham however, teaches a vacuum cleaner comprising: a dust collection part (20); and an electric blower to generate suction force and send dust to the dust collection part, the electric blower including a fan (22), and electric motor (24) to rotate the fan. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the motor of Williams in the vacuum cleaner of Brigham to provide a segmented stator structure thereby reducing costs.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 2002/0135255) in view of Hinkel et al. (US 4295233).
In re claim 14, Williams teaches a blower including a housing with an inlet and an outlet using the motor and having a fan (shown in figure 1). Williams does not show using the blower in a hand drying device. Hinkel however, in figures 1-8, teaches that a hand drying device having a housing including an air inlet (57) and an air outlet (22); and an electric blower (46) fixed in the housing is known in the art, the electric blower sucking in air exterior to the housing through the air inlet and sending the air outside the housing through the air outlet. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the motor of Williams in the hand drying device of Hinkel to provide a segmented stator structure thereby reducing costs.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alexander Talpalatski/Primary Examiner, Art Unit 2837